By the Court.
It seems to be perfectly well settled, both in England and this country, that a retiring partner, who was known to be a member of the firm, must publish notice of such retirement, in some newspaper where advertisements are inserted, and published in the place where the business is done, in order to shield himself from liability for the future debts of the firm, to those even with whom they had had no previous dealings. Godfrey v. Turnbull, 1 Esp. 371. Weighton v. Puller, 1 Stark. 375. 2 Chitty 121. Leason v. Holt, 1 Stark. 186. Lansing v. Ten Eyck, 2 Johns. 300. Graves v. Merry, 6 Cowen 701. Bristol v. Sprague, 8 Wend. 423.
And as to those with whom the firm have had dealings, actual notice is requisite. Prentiss v. Sinclair, 5 Vt. 149.
Judgment affirmed.